Title: To George Washington from John Dickinson, 15 May 1782
From: Dickinson, John
To: Washington, George


                        
                            Sir,
                            Wilmington May 15 1782
                        
                        I expect, a small party of Recruits in this State will be ready to march about the Beginning of next Month, tojoin the army under the Command of General Green. As several important Circumstances have lately occurred in public
                            Affairs, I should be glad to know, whether your Excellency would chuse, that these Recruits should proceed with all
                            Expedition to the Southward, or remain where they are till they receive further Orders. I am with perfect Esteem Sir, your
                            Excellency’s most obedt & hble Servt
                        
                            John Dickinson

                        
                    